Adams, Ch. J.
i. jtroewhen mument.assisn — Mutual judgments, the executions on which are in tbe hands of the same officer, may be set off the one against tbe other. Code, section 3097. These judgments were originally mutual, and are so now unless they ceased to be mutual by reason
of tbe assignment of Robinson’s judgment to tbe defendants. Tbe question presented arose in Bell v. Perry et al., 43 Iowa, 368. It was there held, in substance, that tbe assignment of one of tbe judgments destroyed tbe mutuality and took tbe judgments out of tbe provision of tbe Code above cited.
"Whether, in case tbe defendants had brought an action upon tbe judgment assigned to them by Robinson, this plaintiff could have set up bis judgment against Robinson by way of counter-claim is a different question, and is not, we think, presented in this record.
In our opinion tbe judgment of tbe Circuit Court must be
Affirmed